This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARCUS J. PADILLA,

 3          Petitioner-Appellee,

 4 v.                                                                                   NO. 35,420

 5 MELISSA GUM n/k/a
 6 MELISSA TORRES,

 7          Respondent-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF SOCORRO COUNTY
 9 James T. Martin, District Judge

10 Sun of Justice Law Firm
11 Jane Rocha De Gandara
12 Los Lunas, NM

13 for Appellee

14 L. Helen Bennett, P.C.
15 L. Helen Bennett
16 Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Chief Judge.
 1   {1}   Mother appeals from the district court’s custody order, ruling, among other

 2 things, that Child should remain with Father in New Mexico and not move to

 3 California to live with Mother, Child’s stepfather, and his step- and half-siblings. We

 4 issued a notice of proposed summary disposition, acknowledging that this was a

 5 difficult custody decision. We saw no abuse of discretion, however, and proposed to

 6 affirm. Mother has responded to our calendar notice with a notice of intent, indicating

 7 that she does not intend to file a memorandum in opposition and will not oppose our

 8 proposed disposition.

 9   {2}   For the reasons stated in our notice, we affirm the district court.

10   {3}   IT IS SO ORDERED.


11                                          __________________________________
12                                          LINDA M. VANZI, Chief Judge

13 WE CONCUR:


14 _________________________________
15 J. MILES HANISEE, Judge


16 _________________________________
17 STEPHEN G. FRENCH, Judge




                                               2